United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, INCOMING MAIL
FACILITY, Linthicum, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1667
Issued: June 29, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On August 3, 2019 appellant filed a timely appeal from a June 5, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a right shoulder
condition causally related to the accepted November 7, 2017 employment incident.

1
Appellant timely requested oral argument before the Board. 20 C.F.R. § 501.5(b). By order dated May 14, 2020,
the Board exercised its discretion and denied the request, finding that the arguments on appeal could adequately be
addressed based on the case record. Order Denying Request for Oral Argument, Docket No. 19-1667 (issued
May 14, 2020). The Board’s Rules of Procedure provide that an appeal in which a request for oral argument is denied
by the Board will proceed to a decision based on the case record and the pleadings submitted. 20 C.F.R. § 501.5(b).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 13, 2017 appellant, then a 58-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that at 1:00 a.m. on November 7, 2017 she sustained a right shoulder
injury when she felt a pop in her shoulder while putting a package on a priority belt while in the
performance of duty.3 She did not stop work. In an employee accident statement, appellant
reiterated her history of injury on November 7, 2017.
The employing establishment properly executed an authorization for examination and/or
treatment (Form CA-16) on November 13, 2017. The Form CA-16 noted appellant’s history of
injury that on November 7, 2017 she felt something pop in her shoulder as she put a package on
the priority belt. In a November 14, 2017 attending physician’s report, Part B of the Form CA-16,
a certified family nurse practitioner diagnosed right shoulder strain and noted that the diagnosed
condition was not caused or aggravated by the described employment activity. Appellant was
released to resume light work on November 14, 2017.4
OWCP received medical reports dated November 14 and 17, 2017 signed by a physician
assistant and certified registered nurse practitioner who diagnosed a right shoulder strain.
OWCP also received a November 18, 2017 work excuse slip, with an illegible signature,
which indicated that appellant may return to light-duty work on that date. The excuse slip also
noted that she required right shoulder surgery and that it would be scheduled.
In a January 25, 2018 letter, appellant requested that OWCP reopen her case because she
was awaiting scheduling of her right shoulder surgery.
OWCP, in a February 22, 2018 development letter, notified appellant that when her claim
was received it appeared to be a minor injury that resulted in minimal or no lost time from work,
and since the employing establishment had not controverted continuation of pay or challenged the
case, a limited amount of medical expenses were administratively approved and paid. It noted that
it had reopened the claim for formal consideration based on her written request. OWCP informed
appellant that additional factual and medical evidence was required to establish her claim. It
advised her of the type of factual and medical evidence she should submit and attached a
questionnaire for her completion. OWCP afforded appellant 30 days to submit the requested
evidence.
OWCP subsequently received a November 18, 2017 progress note by Dr. R. Frank Henn,
III, an attending Board-certified orthopedic surgeon. Dr. Henn noted a history that appellant
injured her right shoulder at work as a mail sorter. He discussed his examination findings and
reviewed diagnostic test results. Dr. Henn provided an impression of right retracted rotator cuff
tear in a noninsulin dependent diabetic. He noted that surgical intervention was indicated.
3

A November 13, 2017 statement by appellant’s supervisor indicated that, on that day, appellant informed her
about her alleged injury on November 7, 2017.
4
On November 16, 2017 appellant accepted the employing establishment’s job offer for a modified mail handler
position, effective that date.

2

On March 9, 2018 appellant responded to OWCP’s development questionnaire. She noted
that her claimed injury occurred at approximately 3:45 a.m. on November 3, 2017 while she was
lifting a container weighing 60 to 70 pounds. Appellant heard a loud pop in her right shoulder
which caused instant pain radiating down her right arm. She immediately dropped the container
and informed her supervisor about her injury. Appellant noted that she continued to work the rest
of her shift with her left arm and used her right arm for gripping only. She sought medical
treatment and was placed on light-duty work. Appellant noted that she had a similar injury in
July 2017 as a result of lifting a container at work.
Appellant submitted witness statements from her coworkers who corroborated her account
of injuring her right shoulder while lifting a heavy box onto a priority belt.
A September 1, 2017 right shoulder magnetic resonance imaging (MRI) scan by
Dr. Kenneth C. Wang, a Board-certified diagnostic radiologist, provided impressions of fullthickness tear of the supraspinatus tendon measuring approximately 13 millimeters in anteriorposterior dimension and with retraction to the high point at the humeral head; possible interstitial
tear of the subscapularis tendon at the lesser tuberosity; moderate heel-type subacromial spur
which may be seen in association with subacromial impingement; and moderate acromioclavicular
osteoarthritis.
By decision dated March 26, 2018, OWCP denied appellant’s traumatic injury claim
finding that evidence she submitted was insufficient to establish the factual component of fact of
injury. It explained that there were conflicting statements as to when she notified her supervisor
about the claimed injury and there were inconsistencies as to the date and time of the injury.
OWCP concluded therefore that the requirements had not been met to establish an injury as defined
under FECA.
On April 16, 2018 appellant requested reconsideration and submitted additional evidence.
In an accompanying April 7, 2019 statement, she maintained that she informed her supervisor
about her claimed November 7, 2017 injury on that day. Appellant noted that, when her supervisor
did not get back to her about filling out a report for her injury, she again informed her about the
injury on November 10, 2017. Additionally, she explained the discrepancies with the date of her
claimed injury she provided to her witnesses and noted on her January 13, 2017 Form CA-1 and
response to OWCP’s development questionnaire.
A March 12, 2018 duty status report (Form CA-17) by Dr. Henn noted a history of injury
that on November 7, 2017 appellant was putting a package on a priority belt when she felt a pop
in her right shoulder. He diagnosed rotator cuff tear and checked a box marked “Yes” to indicate
that the injury was caused by her placing packages on a priority belt at work. Dr. Henn found that
appellant was unable to resume work and provided work restrictions.
A December 6, 2017 letter of warning issued by the employing establishment charged
appellant with an unsafe work practice because she failed to immediately report her November 7,
2017 accident and/or injuries to her supervisor.
By decision dated July 13, 2018, OWCP affirmed the March 26, 2018 decision, as
modified, finding that the evidence of record established that the November 7, 2017 employment

3

incident occurred as alleged. It denied the claim, however, finding that appellant had not submitted
a rationalized medical opinion relating her diagnosed condition to the accepted employment
incident.
Appellant requested reconsideration on October 26, 2018.
In a September 25, 2018 progress note, Dr. Arun R. Hariharan, Board-certified in critical
care, internal medicine, and infectious diseases, noted that appellant sustained an injury in
November 2017 while lifting a heavy box at work. He reported his physical examination findings
and reviewed diagnostic test results. Dr. Hariharan provided an impression of tear of the right
rotator cuff, unspecified tear extent. He noted appellant’s need for surgery.
In a progress note also dated September 25, 2018, Dr. Henn indicated that he had reviewed
Dr. Hariharan’s report and concurred with his findings and plan.
A September 25, 2018 right shoulder x-ray report by Dr. Edward B. Mishner, a Boardcertified diagnostic radiologist, provided an impression of degenerative changes of the
glenohumeral and acromioclavicular joints.
In a partial progress note dated October 17, 2017, Dr. Neven A. Popovic, an orthopedic
hand surgeon, indicated an examination of appellant’s right shoulder, but provided no findings.
OWCP, by decision dated January 23, 2019, denied modification of its July 13, 2018
decision.
Dr. Henn, in a January 29, 2019 progress note, indicated that he examined appellant on that
date. He reviewed a resident physician’s note and concurred with the findings. In a February 5,
2019 progress note, Dr. Henn reiterated his diagnosis of right shoulder rotator cuff tear. He also
diagnosed biceps partial tear.
On March 8, 2019 appellant requested reconsideration regarding the January 23, 2019
decision and submitted additional evidence from Dr. Henn. In a January 28, 2019 work slip,
Dr. Henn noted that she could return to full-duty work on February 4, 2019.
In a letter dated January 29, 2019, Dr. Henn advised that appellant’s right shoulder rotator
cuff tear was causally related to her November 7, 2017 work injury. In a February 5, 2019 letter,
he indicated that she would be undergoing right rotator cuff repair and would be out of work for
six months following the surgery. In an April 23, 2019 progress note, Dr. Henn indicated that
appellant presented for a postoperative visit.5 He provided a diagnosis of status post February 27,
2019 right shoulder arthroscopy, rotator cuff repair, and biceps tenodesis.
By decision dated June 5, 2019, OWCP denied modification of its January 23, 2019
decision.

5
The record indicates that on February 27, 2019 appellant underwent a right shoulder arthroscopy with rotator cuff
repair, subacromial decompression, biceps tenodesis, and debridement, which was performed by Dr. Henn.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,7 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.8 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.9
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury and that component can only be established by medical evidence.10
The medical evidence required to establish a causal relationship between a claimed
condition and an employment incident is rationalized medical opinion evidence.11 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a right shoulder
condition causally related to the accepted November 7, 2017 employment incident.

6

Supra note 2.

7

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
8
L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
9

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
10

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
11

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019);
Robert G. Morris, 48 ECAB 238 (1996).
12
T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

5

In a series of progress notes and reports from November 18, 2017 through April 23, 2019,
Dr. Henn, appellant’s attending physician, diagnosed right rotator cuff tear. He noted that
appellant felt a pop in her right shoulder on November 7, 2017 while putting a package on a priority
belt at work. Dr. Henn opined that her injury for which she underwent right rotator cuff repair was
employment related. While his report supports causal relationship, he did not offer medical
rationale to explain how and why he believed that the November 7, 2017 employment incident
could have resulted in or contributed to the diagnosed condition. The Board has held that a report
is of limited probative value regarding causal relationship if it does not contain medical rationale
explaining how a given medical condition/disability was related to employment factors.13
Therefore, this report is insufficient to establish appellant’s claim.
In his March 12, 2018 Form CA-7 report, Dr. Henn diagnosed rotator cuff tear and checked
a box marked “Yes” to indicate that appellant’s condition was caused by placing packages on a
priority belt at work on November 7, 2017. When a physician’s opinion on causal relationship
consists only of checking a box marked “Yes” in response to a form question, without explanation
or rationale, that opinion has limited probative value and is insufficient to establish a claim.14
On September 25, 2018 Dr. Hariharan examined appellant for a right shoulder injury that
occurred when she was lifting a heavy box at work in November 2017. He provided an impression
of tear of the right rotator cuff, unspecified tear extent, and noted her need for surgery. However,
Dr. Hariharan did not offer an opinion as to the cause of appellant’s condition. The Board has held
that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.15 Consequently,
Dr. Hariharan report is insufficient to meet appellant’s burden of proof.
Dr. Popovic’s October 17, 2017 partial progress note did not provide a specific diagnosis
of an injury or medical condition or an opinion on causation. The Board has held that a medical
report lacking a firm diagnosis and a rationalized medical opinion regarding causal relationship is
of no probative value.16 Thus, this evidence is insufficient to satisfy appellant’s burden of proof.
Appellant submitted Dr. Wang’s September 1, 2017 MRI scan report and Dr. Mishner’s
September 25, 2018 x-ray report which addressed her right shoulder conditions. The Board has
held, however, that diagnostic test reports standing alone lack probative value as they do not
provide an opinion on whether there is a causal relationship between an employment incident and
a diagnosed condition.17

13

D.L., Docket No. 19-0900 (issued October 28, 2019); Y.D., Docket No. 16-1896 (issued February 10, 2017);
C.M., Docket No. 14-0088 (issued April 18, 2014).
14

V.W., Docket No. 19-1537 (issued May 13, 2020); K.R., Docket No. 19-0375 (issued July 3, 2019).

15

L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

16

L.P., Docket No. 19-1812 (issued April 16, 2020); S.J., Docket No. 20-0157 (issued April 1, 2020); P.C., Docket
No. 18-0167 (issued May 7, 2019).
17

W.M., Docket No. 19-1853 (issued May 13, 2020); L.F., Docket No. 19-1905 (issued April 10, 2020).

6

Appellant also submitted a November 18, 2017 work excuse slip with an illegible signature
and reports signed solely by a physician assistant and a nurse practitioner. The Board has held,
however, that a report that is unsigned or bears an illegible signature lacks proper identification
that the author is a physician and therefore cannot be considered probative medical evidence.18
Furthermore, medical reports signed solely by a physician assistant or a nurse practitioner are of
no probative value as neither a physician assistant nor a nurse practitioner is considered a physician
as defined under FECA.19 Thus, this evidence is of no probative value and is insufficient to
establish appellant’s claim.
As there is no well-reasoned medical opinion establishing appellant’s claim for
compensation the Board finds that she has not met her burden of proof to establish her claim.20
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right shoulder
condition causally related to the accepted November 7, 2017 employment incident.21

18

See K.R., Docket No. 19-1382 (issued January 6, 2020); L.M., Docket No. 18-0473 (issued October 22, 2018);
Merton J. Sills, 39 ECAB 572, 575 (1988).
Section 8101(2) of FECA provides that the term physician “includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law.” 5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Causal Relationship, Chapter 2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay
individuals such as physician assistants, nurses, and physical therapists are not competent to render a medical opinion
under FECA); R.K., Docket No. 20-0049 (issued April 10, 2020) (a physician assistant is not considered a “physician”
as defined under FECA); R.K., Docket No. 20-0049 (issued April 10, 2020) (physician assistant); T.J., Docket No.
19-1339 (issued March 4, 2020) (nurse practitioner).
19

20

T.J., id.; F.D., Docket No. 19-0932 (issued October 3, 2019); D.N., Docket No. 19-0070 (issued May 10, 2019);
R.B., Docket No. 18-1327 (issued December 31, 2018).
21

The Board notes that the employing establishment issued a Form CA-16. A completed Form CA-16 authorization
may constitute a contract for payment of medical expenses to a medical facility or physician, when properly executed.
The form creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim. See 20 C.F.R. § 10.300(c); J.G., Docket No.
17-1062 (issued February 13, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

7

ORDER
IT IS HEREBY ORDERED THAT the June 5, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 29, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

8

